      Case 1:19-cv-10481-RGS Document 10 Filed 05/09/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

                                              )
CHUN-LING JOCELYN CHEN and                    )
KAI CHAN,                                     )
                                              )
                              Plaintiffs,     )
                                              )
v.                                            )
                                              )
PAT’S PEAK, INC.,                             )      CASE NO: 19-10481
                              Defendant.      )


ASSENTED-TO MOTION FOR EXTENSION OF TIME TO FILE PLAINTIFFS’
   OPPOSITION TO DEFENDANT’S MOTION TO DISMISS, OR IN THE
ALTERNATIVE, TO TRANSFER JURISDICTION TO NH DISTRICT COURT


The Plaintiffs, Chun-Ling Jocelyn Chen and Kai Chan, request that the Court allow an

extension of time for filing their opposition to the Defendant’s Motion to Dismiss, or in

the Alternative, to Transfer Jurisdiction to NH District Court (ECF Documents 8, 9) filed

April 26, 2019. As grounds, Plaintiffs state that their counsel has been out of state on

other matters, and needed more time to prepare an opposition. Counsel have conferred,

and agreed that a 21-day extension of time would not prejudice either parties’ rights at

this time.

Wherefore the Plaintiffs request that the due date for submission of the opposition be

extended to May 31, 2019.




Respectfully Submitted,
Plaintiffs by counsel;


____/s/ Randy M. Hitchcock__________________________
     Case 1:19-cv-10481-RGS Document 10 Filed 05/09/19 Page 2 of 2



Randy M Hitchcock BBO #561511
Elaine Whitfield Sharp BBO #565522
Whitfield Sharp & Hitchcock, LLC
196 Atlantic Ave.
Marblehead MA 01945
(781)639-1862

Assented-to:

_/s/ Timothy Tapply, authorized by email_
Timothy Tapply, Esq.
BBO #651558
ttapply@brandtapply.com
Brand & Tapply, LLC
555 Washington St., Suite 6
Wellesley MA 02482
(781) 431-7878


        I, Randy M. Hitchcock, hereby certify that on March 14, 2019, I electronically
filed the foregoing with the Clerk of the Court using the ECF system, which will send
notice of such filing to all parties or their counsel of record.

                                                    /s/ RANDY M. HITCHCOCK
                                                    Randy M. Hitchcock




                                            2
